 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON THIGPEN,                                   No. 2:19-cv-01001 KJM GGH P
12                       Petitioner,
13              v.                                     ORDER
14    M. MARTEL,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application to proceed in forma

18   pauperis. ECF No. 8. Examination of the in forma pauperis application reveals that petitioner is

19   unable to afford the costs of suit. Accordingly, the application to proceed in forma pauperis will

20   be granted. See 28 U.S.C. § 1915(a).

21          IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis is

22   granted.

23   Dated: July 11, 2019
                                                /s/ Gregory G. Hollows
24                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
